

Exhibit 10.17




2017 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


The 2017 annual base salaries of the following Named Executive Officers of
Ameren Corporation (“Ameren”), Union Electric Company (“UE”) and Ameren Illinois
Company (“AIC”) (which officers are employed by Ameren and/or an Ameren
subsidiary as of February 28, 2017, and were determined by reference to the
definition of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K)
are as follows:


Name and Position at February 24, 2017
2017 Base Salary


Warner L. Baxter
Chairman, President and Chief Executive Officer – Ameren 




$1,075,000


Martin J. Lyons, Jr.
Executive Vice President and Chief Financial Officer – Ameren, UE and AIC




$662,000


Michael L. Moehn
Chairman and President – UE




$530,000


Richard J. Mark
Chairman and President – AIC


$507,000


Gregory L. Nelson
Senior Vice President, General Counsel and Secretary – Ameren, UE and AIC




$491,000


Mark C. Birk
Senior Vice President, Customer Operations – UE




$379,000


Fadi M. Diya
Senior Vice President and Chief Nuclear Officer – UE




$472,500


Bruce A. Steinke
Senior Vice President, Finance, and Chief Accounting Officer – Ameren, UE and
AIC




$368,000









    